DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rayan M. Al-Assaad, Registration No. 73,079 on 06/30/2022.

The following claims have been amended based on amendment filed by Applicant dated 05/31/2022:

1. (Currently Amended) A method applied to an electronic device with a screen, wherein the screen displays a display interface, and wherein the method comprises:
displaying an icon of a first application;
displaying a first operation list when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option;
selecting the share option to share the first application;
displaying an icon of a second application that is configured to share the first application in response to selecting the share option, wherein the icon of the second application is displayed in an application list separate from the first operation list of the share option, and wherein the application list includes one or more icons of applications corresponding to one or more execution programs on the electronic device;
receiving a tap of the icon of the second application;
obtaining, application information of the first application in an application store on the Internet, wherein the application information comprises a link address of the first application in the application store; and wherein the obtaining the application information in the application store on the Internet comprises querying a Uniform Resource Locator (URL) online in real time by:
detecting a unique identifier corresponding to the first application;
requesting, by the electronic device, from the application store on the Internet, the URL corresponding to the unique identifier, and the first information; and 2Atty. Docket: 4437-39401 (83814812US06)
receiving, by the electronic device, from the application store on the Internet, the URL; and
sharing the application information of the first application using the second application.

5. (Currently Amended) The method of claim 2, wherein obtaining the application information of the first application in the application store on the Internet comprises obtaining the link address of the first application from an installation package of the first application according to the unique identifier of the first application.

8. (Currently Amended) An electronic device comprising:
a screen configured to display a display interface; a non-transitory memory comprising instructions; and
a processor coupled to the screen and the non-transitory memory, the instructions being executed by the processor to cause the electronic device to:
display an icon of a first application;
display a first operation list when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option;
select the share option to share the first application;
display an icon of a second application that is configured to share the first application in response to selecting the share option, wherein the icon of the second application is displayed in an application list separate from the first operation list of the share option, and wherein the application list includes one or more icons of applications corresponding to one or more execution programs on the electronic device;
tap the icon of the second application; 4Atty. Docket: 4437-39401 (83814812US06)
obtain, application information of the first application in an application store on the Internet, wherein the application information comprises a link address of the first application in the application store; and wherein the obtaining the application information in the application store on the Internet comprises querying a Uniform Resource Locator (URL) online in real time by:
detecting a unique identifier corresponding to the first application;
requesting, by the electronic device, from the application store on the Internet, the URL corresponding to the unique identifier and the first information; and
receiving, by the electronic device, from the application store on the Internet, the URL; and
share the application information of the first application using the second application.

12. (Currently Amended) The electronic device of claim 9, wherein the instructions further cause the electronic device to obtain the link address of the first application from an installation package of the first application according to the unique identifier of the first application.

15. (Currently Amended) A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:
displaying an icon of a first application on an electronic device;
displaying a first operation list when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option;
selecting the share option to share the first application;
displaying an icon of a second application that is configured to share the first application in response to selecting the share option, wherein the icon of the second application is displayed in an application list separate from the first operation list of the share option, and wherein the application list includes one or more icons of applications corresponding to one or more execution programs on the electronic device;
tapping the icon of the second application;
obtaining, application information of the first application in an application store on the Internet, wherein the application information comprises a link address of the first application in the application store; and wherein the obtaining the application information in the application store on the Internet comprises querying a Uniform Resource Locator (URL) online in real time by:
detecting a unique identifier corresponding to the first application;
requesting, by the electronic device, from the application store on the Internet, the URL corresponding to the unique identifier, and the first information; and 2Atty. Docket: 4437-39401 (83814812US06)
receiving, by the electronic device, from the application store on the Internet, the URL; and
sharing the application information of the first application using the second application.

18. (Currently Amended) The computer program product of claim 16, wherein the computer program product further comprises computer instructions for obtaining the link address of the first application from an installation package of the first application according to the unique identifier of the first application.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
McCann et al. (2013/0318582 A1) discloses a user interface with a menu with various options is displayed in response to the user right-clicking the inbox item that allows a user to easily share item with others (Fig. 4A; [0018]-[0019]; [0033]; Fig. 7A; [0085]) and another menu to allow users to select an application to share the selected item (Fig. 7C; [0087]).
Szarfman (US 2012/0124524 A1) discloses displaying a first operation list (Fig. 4, 444) when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option; displaying an icon of a second application that is configured to share the first application in response to selecting the share option ([0004]; Fig. 4; [0026]).
Uhm (US 2013/0225087 A1) discloses the application information corresponding to an application to be shared is attached to a message to be sent to a second device ([0060]; [0029]; Fig. 7; [0075]-[0076]; Fig. 8, 805; [0079]-[0081]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
 Thus, independent claims 1, 8 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143